Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 24, 2021

                                      No. 04-21-00500-CV

                                      Ernesto O. YANEZ,
                                           Appellant

                                                v.

               THE OFFICE OF THE ATTORNEY GENERAL OF TEXAS,
                                   Appellee

                 From the 454th Judicial District Court, Medina County, Texas
                               Trial Court No. 21-01-26863-CV
                         Honorable Daniel J. Kindred, Judge Presiding


                                         ORDER
        Appellant attempts to appeal the trial court’s Order Denying Petitioner’s Requests for
Relief. The trial court signed the order on July 6, 2021. Because the appellant filed a motion for
new trial, the notice of appeal was due October 4, 2021. See TEX. R. APP. P. 26.1(a). A motion
for extension of time to file the notice of appeal was due on October 19, 2021. See TEX. R. APP.
P. 26.3. Appellant filed his notice of appeal on November 9, 2021. Appellant did not file a
motion for extension of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However,
“once the period for granting a motion for extension of time under Rule [26.3] has passed, a
party can no longer invoke the appellate court’s jurisdiction.” Id.

       We therefore ORDER appellant to file, on or before December 15, 2021, a response
showing cause why this appeal should not be dismissed for lack of jurisdiction. If appellant fails
to respond within the time provided, the appeal will be dismissed. See TEX. R. APP. P. 42.3(c).
All deadlines in this appeal are suspended until further order of the court.


                                                     _________________________________
                                                     Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of November, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court